DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 March 2022 has been entered.

Status of the Claims
Amendment filed 10 February 2022 is acknowledged.  Claims 1, 10, and 15 have been amended.  Claims 1-20 are pending.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claim 10, “two heater terminals [ ] configured to store multiple data bits through control of relative volumes of an .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation, “the phase change memory.”  This is inconsistent with the previous recitation of the feature as, “the phase change memory material.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites the limitation, “two heater terminals [ ] configured to store multiple data bits through control of relative volumes of an amorphous phase and a crystalline phase of the phase change memory material in an electrical read path.”  The original disclosure fails to provide for heater terminals capable of storing multiple bits.  As best understood by Examiner, the phase change memory material stores the multiple bits.
Claims 11-14 are rejected for merely containing the flaws of the parent claims.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation, “two heater terminals [ ] configured to store multiple data bits through control of relative volumes of an amorphous phase and a crystalline phase of the phase change memory material in an electrical read path.”  It is 
Claims 11-14 are rejected for merely containing the flaws of the parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oliva et al. (US Patent 7,696,018, hereinafter Oliva ‘018) of record in view of Jeong et al. (US Patent Application Publication 2007/0155093, hereinafter Jeong ‘093), both of record.
With respect to claim 1, Oliva ‘018 teaches (FIGs. 15A-15M) a phase change memory device substantially as claimed, comprising:
a phase change memory material (208a) within an electrically insulating wall (202, 204, 204a, and 209a) (col. 9, ln. 4-66);
a first heater terminal (lower 210) in the electrically insulating wall (202, 204, 204a, and 209a) (col. 9, ln. 4-66); and
two read terminals (left-side 207 and right-side 207) in the electrically insulating wall (202, 204, 204a, and 209a) configured to form an electrical read path (col. 9, ln. 4-66).

wherein the phase change memory is configured to store multiple data bits; and
wherein the first heater terminal is configured to control relative volumes of an amorphous phase and a crystalline phase of the phase change memory material in an electrical read path.
However, Jeong ‘093 teaches (FIGs. 8 and 9) a phase change memory comprising two heater terminals (215 and 219), wherein a phase change memory material (217) is configured to store multiple data bits, and wherein the heater terminals are configured to control relative volumes of an amorphous phase and a crystalline phase of the phase change memory material in an electrical read path as an art-recognized characteristic of said phase change memory material for the purposes of forming multi-bit phase change material memories ([0061]).  Multi-bit phase change memories can store more data than single-bit memories.
Further, the recitations, “configured to store multiple data bits,” and “configured to control relative volumes of an amorphous phase and a crystalline phase of the phase change memory material in an electrical read path,” are functional limitations.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 and 2173.05(g).  The phase change memory device of Oliva ‘018 is capable of performing the claimed function because said phase change memory device employs a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the phase change memory device of Oliva ‘018 wherein the phase change memory is configured to store multiple data bits; and wherein the first heater terminal is configured to control relative volumes of an amorphous phase and a crystalline phase of the phase change memory material in an electrical read path as taught by Jeong ‘093 to take advantage of an art-recognized characteristic of phase change memory materials for the purposes of forming multi-bit phase change material memories capable of storing more data than single-bit memories; and because this limitation is a functional limitation capable of being performed by the phase change memory device of Oliva ‘018.

With respect to claim 2, Oliva ‘018 teaches further comprising a second heater terminal (upper 210) in the electrically insulating wall (202, 204, 204a, and 209a), wherein the second heater terminal (upper 210) is separated from the first heater terminal (lower 210) by a thickness of the phase change memory material (208a) (col. 9, ln. 4-66).
With respect to claim 3, Oliva ‘018 teaches wherein the second heater terminal (upper 210) is opposite the first heater terminal (lower 210) (col. 9, ln. 4-66).

With respect to claim 10, Oliva ‘018 teaches (FIGs. 15A-15M) a phase change memory device substantially as claimed, comprising:
a phase change memory material (208a) within an electrically insulating wall (202, 203, 204, 204a, 209a, and ILD oxide over 209a) (col. 9, ln. 4-66);
two heater terminals (lower 210 and upper 210) in the electrically insulating wall (202, 203, 204, 204a, 209a, and ILD oxide over 209a), wherein the heater terminals (lower 210 and upper 210) are on opposite sides of the phase change memory material (208a) (col. 9, ln. 4-66); and
two read terminals (left-side 201 and 206, and right-side 201 and 206) in the electrically insulating wall (202, 203, 204, 204a, 209a, and ILD oxide over 209a), wherein the read terminals (left-side 201 and 206, and right-side 201 and 206) are on opposite sides of the two heater terminals (lower 210 and upper 210) and configured to form an electrical read path, wherein the two read terminals (left-side 201 and 206, and right-side 201 and 206) have the same thickness (defined in the same way as Applicant’s disclosure in a thickness direction extending outwards from the phase change memory material) as the electrically insulating wall (202, 203, 204, 204a, 209a, and ILD oxide over 209a) (col. 9, ln. 4-66).
Thus, Oliva ‘018 is shown to teach all the features of the claim with the exception of wherein the two heater terminals are configured to store multiple data bits through control of relative volumes of an amorphous phase and a crystalline phase of the phase change memory material in an electrical read path.
However, Jeong ‘093 teaches (FIGs. 8 and 9) a phase change memory comprising two heater terminals (215 and 219), wherein a phase change memory 
Still further, the recitation, “configured to store multiple data bits through control of relative volumes of an amorphous phase and a crystalline phase of the phase change memory material in an electrical read path,” is a functional limitation.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 and 2173.05(g).  The phase change memory device of Oliva ‘018 is capable of performing the claimed function because said phase change memory device employs a chalcogenide phase change memory material (col. 4, ln. 40-41) whose resistivity/conductivity is modified by heater terminals (210) that affect the amorphousness/crystallinity of said material in an analog manner that permits defining multiple bits corresponding to the relative resistivity of said material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the two heater terminals of Oliva ‘018 configured to store multiple data bits through control of relative volumes of an amorphous phase and a crystalline phase of the phase change memory material in an 

	With respect to claim 11, Oliva ‘018 teaches wherein the two read terminals (left-side 201 and 206, and right-side 201 and 206) are located along the same side of the electrically insulating wall (202, 203, 204, 204a, 209a, and ILD oxide over 209a) (col. 9, ln. 4-66).
With respect to claim 13, Oliva ‘018 teaches wherein the two heater terminals (lower 210 and upper 210) are made of a material selected from the group consisting of titanium nitride (TiN), tantalum nitride (TaN), tungsten nitride (WN), titanium silicide (TiSi), cobalt silicide (CoSi), nickel silicide (NiSi), titanium carbide (TiC), tantalum carbide (TaC), tungsten (W), cobalt (Co), platinum (Pt), palladium (Pd), or tantalum (Ta), and combinations thereof (titanium nitride (TiN); col. 9, ln. 46-54).

With respect to claim 15, Oliva ‘018 teaches (FIGs. 15A-15M) a method of forming a phase change memory device substantially as claimed, comprising:
forming a base plate layer (204 and 204a) on a substrate (201 and 202) (col. 9, ln. 4-66);
forming a first read terminal (207) and a first heater terminal (lower 210) in the base plate layer (204 and 204a) (col. 9, ln. 4-66);

forming an encapsulation layer (209a) on the patterned phase change memory material (208a) (col. 9, ln. 4-66); and
forming a second read terminal (209) in the encapsulation layer (209a), wherein the second read terminal (209) is in electrical contact with the patterned phase change memory material (208a) (col. 9, ln. 4-66).
Thus, Oliva ‘018 is shown to teach all the features of the claim with the exception of wherein the phase change memory device is configured to have four or more memory states through control of relative volumes of an amorphous phase and a crystalline phase of the phase change memory material in an electrical read path that can be determined.
However, Jeong ‘093 teaches (FIGs. 8 and 9) a phase change memory comprising two heater terminals (215 and 219), wherein a phase change memory material (217) is configured to have four or more memory states through control of relative volumes of an amorphous phase and a crystalline phase of the phase change memory material in an electrical read path that can be determined as an art-recognized characteristic of said phase change memory material for the purposes of forming multi-bit phase change material memories ([0061]).  Multi-bit phase change memories can store more data than single-bit memories.
Further, the recitation, “configured to have four or more memory states through control of relative volumes of an amorphous phase and a crystalline phase of the phase change memory material in an electrical read path that can be determined,” is a structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 and 2173.05(g).  The phase change memory device of Oliva ‘018 is capable of performing the claimed function because said phase change memory device employs a chalcogenide phase change memory material (col. 4, ln. 40-41) whose resistivity/conductivity is modified by heater terminals (210) that affect the amorphousness/crystallinity of said material in an analog manner that permits defining multiple bits, including four memory states, corresponding to the relative resistivity of said material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the phase change memory device of Oliva ‘018 configured to have four or more memory states through control of relative volumes of an amorphous phase and a crystalline phase of the phase change memory material in an electrical read path that can be determined as taught by Jeong ‘093 to take advantage of an art-recognized characteristic of phase change memory materials for the purposes of forming multi-bit phase change material memories capable of storing more data than single-bit memories; and because this limitation is a functional limitation capable of being performed by the phase change memory device of Oliva ‘018. 

Claims 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oliva ‘018 and Jeong ‘093 as applied to claim 1 above.
With respect to claims 4 and 5, Oliva ‘018 and Jeong ‘093 teach the device as described in claims 1 above, but the cited embodiment of the primary reference Oliva ‘018 does not explicitly teach the additional limitations wherein at least a portion of the phase change memory material is in the crystalline phase; and wherein at least a portion of the phase change memory material is in the amorphous phase.
However, Oliva ‘018 teaches a phase change material switching between crystalline and amorphous phases to function as a memory (col. 4, ln. 23-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed at least a portion of the phase change memory material of Oliva ‘018 and Jeong ‘093 in the crystalline phase and in the amorphous phase as taught by Oliva ‘018 to function as a memory.

With respect to claims 6, 8, and 9, Oliva ‘018 and Jeong ‘093 teach the device as described in claim 5 above, but the cited embodiment of the primary reference Oliva ‘018 does not explicitly teach the additional limitations wherein the amorphous phase of the phase change memory material is in the shape of a hemisphere adjoining the first heater terminal; wherein the amorphous phase of the phase change memory material includes a first hemisphere adjoining the first heater terminal and a second hemisphere adjoining a second heater terminal; and wherein the distance between the first hemisphere and the second hemisphere determines the state of the phase change memory device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the device of Oliva ‘018 and Jeong ‘093 wherein the amorphous phase of the phase change memory material is in the shape of a hemisphere adjoining the first heater terminal; and wherein the amorphous phase of the phase change memory material includes a first hemisphere adjoining the first heater terminal and a second hemisphere adjoining a second heater terminal such that the distance between the first hemisphere and the second hemisphere determines the state of the phase change memory device as taught by Oliva ‘018 during device operation to change the state of the phase change memory device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oliva ‘018 and Jeong ‘093 as applied to claim 5 above, and further in view of Habib et al. (US Patent Application Publication 2009/0001336, hereinafter Habib ‘336) of record.
With respect to claim 7, Oliva ‘018 and Jeong ‘093 teach the device as described in claim 5 above with the exception of the additional limitation wherein the phase change memory material has dimensions in a range of about 50 nm (length) X 50 nm (width) X 50 nm (height) to about 250 nm (length) X 250 nm (width) X 100 nm (height).
However, Habib ‘336 teaches 100 nm (length) X 100 nm (width) X 100 nm (height) as suitable dimensions for a phase change memory material ([0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the device of Oliva ‘018 and Jeong ‘093 wherein the phase change memory material has dimensions in a range of about 50 nm (length) X 50 nm (width) X 50 nm (height) to about 250 nm (length) X 250 nm (width) X 100 nm (height) as taught by Habib ‘336 as suitable dimensions for a phase change memory material.

Claims 12 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oliva ‘018 and Jeong ‘093 as applied to claims 10 and 15 above, and further in view of Tu (US Patent Application Publication 2010/0163828, hereinafter Tu ‘828) and Chang (US Patent Application Publication 2006/0001017, hereinafter Chang ‘017), both of record.
With respect to claim 12, Oliva ‘018 and Jeong ‘093 teach the device as described in claim 10 above with the exception of the additional limitation wherein the two heater terminals have a width or diameter less than 40 nanometers (nm), and the two read terminals have a width or diameter greater than 40 nanometers (nm).
However, Tu ‘828 teaches (FIG. 4d) heating terminals (324) of a phase change memory material (324) having a width or diameter less than 40 nm as art-recognized dimensions for heating terminals in a phase change memory device ([0072]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Further, Chang ‘017 teaches (FIG. 3) read terminals (52a) of a phase change memory material (48) having a width or diameter greater than 40 nm as art-recognized dimensions for read terminals in a phase change memory device ([0033]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Stull further, these limitations are mere changes in size/proportion of components.  A mere change in size/proportion of a component has been held to be obvious.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  See MPEP 2144 IV. A.


With respect to claim 16, Oliva ‘018 and Jeong ‘093 teach the method as described in claim 15 above, with primary reference Oliva ‘018 teaching the additional limitation further comprising forming a second heater terminal (upper 210) in the encapsulation layer (209a) (col. 7, ln. 64 – col. 9, ln, 3).
Thus, Oliva ‘018 is shown to teach all the features of the claim with the exception of wherein the two heater terminals have a width or diameter less than 40 nanometers (nm), and the two read terminals have a width or diameter greater than 40 nanometers (nm).
However, Tu ‘828 teaches (FIG. 4d) heating terminals (324) of a phase change memory material (324) having a width or diameter less than 40 nm as art-recognized dimensions for heating terminals in a phase change memory device ([0072]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Further, Chang ‘017 teaches (FIG. 3) read terminals (52a) of a phase change memory material (48) having a width or diameter greater than 40 nm as art-recognized dimensions for read terminals in a phase change memory device ([0033]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Stull further, these limitations are mere changes in size/proportion of components.  A mere change in size/proportion of a component has been held to be obvious.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  See MPEP 2144 IV. A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the two heater terminals of Oliva ‘018 and Jeong ‘093 having a width or diameter less than 40 nanometers (nm) as taught by Tu ‘828 as art-recognized dimensions for heating terminals in a phase change memory device and because such a modification is a mere change in size/proportion of a component; and to have formed the two read terminals of Oliva ‘018 and Jeong ‘093 having a width or diameter greater than 40 nanometers (nm) as taught by Chang ‘017 as art-recognized dimensions for read terminals in a phase change memory device and because such a modification is a mere change in size/proportion of a component.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oliva ‘018 and Jeong ‘093 as applied to claim 13 above, and further in view of Doyle et al. (US Patent Application Publication 2008/0048169, hereinafter Doyle ‘169) of record.
With respect to claim 14, Oliva ‘018 and Jeong ‘093 teach the device as described in claim 13 above with the exception of the additional limitation wherein the phase change memory material is Ge2Sb2Te5 (GST).
However, Doyle ‘169 teaches Ge2Sb2Te5 (GST) as a suitable material for use as a phase change memory material ([0020]).  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the phase change memory material of Oliva ‘018 and Jeong ‘093 of Ge2Sb2Te5 (GST) as taught by Doyle ‘169 as a suitable material for use as a phase change memory material.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oliva ‘018, Jeong ‘093, Tu ‘828, and Chang ‘017 as applied to claim 16 above, and further in view of Doyle ‘169.
With respect to claim 17, Oliva ‘018, Jeong ‘093, Tu ‘828, and Chang ‘017 teach the method as described in claim 16 above with the exception of the additional limitation wherein the phase change memory material is Ge2Sb2Te5 (GST).
2Sb2Te5 (GST) as a suitable material for use as a phase change memory material ([0020]).  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the phase change memory material of Oliva ‘018, Jeong ‘093, Tu ‘828, and Chang ‘017 of Ge2Sb2Te5 (GST) as taught by Doyle ‘169 as a suitable material for use as a phase change memory material.

With respect to claim 18, Oliva ‘018 teaches wherein at least a portion of the phase change memory material (208a) is in a crystalline phase (phase change memory material 208a switches between amorphous and crystalline states) (col. 4, ln. 23-39).

Claims 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Oliva ‘018, Jeong ‘093, Tu ‘828, Chang ‘017, and Doyle ‘169 as applied to claim 18 above, and further in view of Habib ‘336.
With respect to claim 19, Oliva ‘018, Jeong ‘093, Tu ‘828, Chang ‘017, and Doyle ‘169 teach the method as described in claim 18 above with the exception of the additional limitation wherein the two heater terminals are separated by a height of the phase change memory material within an electrically insulating wall in a range of about 50 nm to about 100 nm.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Oliva ‘018, Jeong ‘093, Tu ‘828, Chang ‘017, and Doyle ‘169 wherein the two heater terminals are separated by a height of the phase change memory material within an electrically insulating wall in a range of about 50 nm to about 100 nm as taught by Habib ‘336 as suitable dimensions for a phase change memory material.

With respect to claim 20, Oliva ‘018 teaches wherein the first and second heater terminals (lower 210 and upper 210) are made of a material selected from the group consisting of titanium nitride (TiN), tantalum nitride (TaN), tungsten nitride (WN), titanium silicide (TiSi), cobalt silicide (CoSi), nickel silicide (NiSi), titanium carbide (TiC), tantalum carbide (TaC), tungsten (W), cobalt (Co), platinum (Pt), palladium (Pd), or tantalum (Ta), and combinations thereof (titanium nitride (TiN); col. 9, ln. 46-54).

Response to Arguments
Applicant’s amendments to claim 1 are sufficient to overcome the 35 U.S.C. 112(a)&(b) rejections of claims 1-9 made in the final rejection filed 14 December 2021.  The 35 U.S.C. 112(a)&(b) rejections of claims 1-9 have been withdrawn.
Applicant's arguments filed 10 February 2022 with respect to the objection to the specification and the 35 U.S.C. 112(a)&(b) rejections of claims 10-14 have been fully considered but they are not persuasive.
configured to store multiple data bits through control of relative volumes of an amorphous phase and a crystalline phase. A person of ordinary skill in the art would understand that the heater terminal is used to control the portions of the phase change memory material in the amorphous phase and a crystalline phase.  Examiner respectfully disagrees.
A plain reading of the claim describes the first heater terminal configured to store multiple data bits.  A heater terminal is incapable of storing data bits.  The language, “a first heater terminal in the electrically insulating wall configured to store multiple data bits,” may raise ambiguities as to what element stores the multiple data bits (i.e. inferring that the heater terminal stores the data bits).  One of ordinary skill in the art is likely to understand the claim as requiring the first heater terminal to store the data bits.  Because the plain meaning of the claim is in contradiction to both the disclosure and state of the art wherein the phase change memory material stores the multiple data bits, the claim is thus rendered indefinite.
Applicant’s arguments with respect to amended claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10 February 2022 with respect to the 35 U.S.C. 103 rejections of claims 8-10, 12, and 16 have been fully considered but they are not persuasive.

Applying different features corresponding to the claimed elements, Oliva ‘018 teaches (FIGs. 15A-15M) wherein the two read terminals (left-side 201 and 206, and right-side 201 and 206) have the same thickness (defined in the same way as Applicant’s disclosure in a thickness direction extending outwards from the phase change memory material) as the electrically insulating wall (202, 203, 204, 204a, 209a, and ILD oxide over 209a) (col. 9, ln. 4-66) as set forth in the above rejection.
With respect to claim 8, Applicant argues (remarks, p. 12) that Oliva ‘018 only shows a single volume of an amorphous state, and not a first hemisphere and a second hemisphere.  Examiner respectfully disagrees.
Oliva ‘018 teaches (FIG. 5) wherein the heater terminal (508) forms an amorphous phase the shape of a hemisphere (503) adjoining said first heater terminal in a phase change memory material (502) during device operation to change the state of the phase change memory device (col. 6, ln. 4-17).  When applying this teaching to the device of FIGs. 15A-15M, this would necessarily result in the amorphous phase of the phase change memory material (208a) including a first hemisphere adjoining the first heater terminal (lower 210) and a second hemisphere adjoining a second heater terminal (upper 210).  Thus, the combination of FIGs. 15A-15M of Oliva ‘018 with FIG. 5 of Oliva ‘018 would result in a first hemisphere and a second hemisphere.

Oliva ‘018 teaches (FIG. 5) wherein the heater terminal (508) forms an amorphous phase the shape of a hemisphere (503) adjoining said first heater terminal in a phase change memory material (502) during device operation to change the state of the phase change memory device (col. 6, ln. 4-17).  When applying this teaching to the device of FIGs. 15A-15M, this would result in the amorphous phase of the phase change memory material (208a) including a first hemisphere adjoining the first heater terminal (lower 210) and a second hemisphere adjoining a second heater terminal (upper 210).  FIG. 5 of Oliva ‘018 and the corresponding sections of the disclosure demonstrate how the relative volumes of the amorphous and crystalline phases of the phase change memory material affect the resistance of said phase change memory material, and thus the state of said phase change memory material.  When the principles of FIG. 5 of Oliva ‘018 are applied the two-heater terminal structure of FIGs. 15A-15M of Oliva ‘018, this would result in two hemispheres that would dictate the relative volumes of the amorphous and crystalline phases of the phase change memory material.  Because the relative volumes of amorphous or crystalline phases of the 
With respect to claims 12 and 16, Applicant argues (remarks, p. 14) that neither Chang ‘017 nor Tu ‘828 teach, “the two heater terminals have a width or diameter less than 40 nanometers (nm), and the two read terminals have a width or diameter greater than 40 nanometers (nm),” as claimed.  Instead, Examiner selects two size ranges from the two different references to reject the claims without any clear reason except by using the claims as a roadmap.  This is improper hindsight reconstruction.  Examiner respectfully disagrees.
Tu ‘828 teaches (FIG. 4d) heating terminals (324) of a phase change memory material (324) having a width or diameter less than 40 nm as art-recognized dimensions for heating terminals in a phase change memory device ([0072]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Because heating terminals having a width or diameter less than 40 nm are known in the art of phase change memories, one of ordinary skill in the art could apply a heating terminal having comparable dimensions to the phase change memory of Oliva ‘018 with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826